Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This office action is in response to the amendment filed 12/31/2020 is made of record.  Claim 1 is amended; claim 2 is withdrawn from consideration as being drawn to non-elected invention, claim 4 is cancelled; and claim 9 is added.  Accordingly, claims 1-3 and 5-9 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions

Newly submitted claim 9 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claim is related to waterborne coating of elected and examined claims but distinct. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed to have a different mode of operation, do not overlap in scope and are not obvious variants since the waterborne coating of elected invention comprises ink absorbing sphere emulsion, waterborne acrylate emulsion, inorganic ink absorbing material and a waterborne crosslinker for coating a paper, while the newly system comprising ink composition in addition to the waterborne coating composition in the system and the ink composition is adapted to be applied to the said synthetic paper.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 9 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103

Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uemae et al (US 5,405,879) in view of Fung et al (US 8,940,363 B2).
Regarding claim 1, Uemae et al disclose an aqueous dispersion comprising acrylic polymer particles dispersed in an aqueous medium (abstract).  See example 44 (Table 2), wherein it uses 200 parts of the vehicle (i.e. aqueous dispersion of acrylic copolymer - i.e. reads on waterborne acrylate emulsion and its amount in present claim 1) having a solids content of 50% (see Table 1), 190 part by weight of calcium carbonate ((i.e. reads on the inorganic ink absorbing material), 20 parts by weight of talc, 3 parts by weight of carbon black, 20 parts by weight of barium metaborate, 2.0 parts by weight of crosslinker (i.e. reads on crosslinker in present claim 1).  See Table 1, wherein acrylic copolymer of example 16 comprises 11.7% by weight of M-1 monomer 2-EHA (i.e. 2-ethylhexyl acrylate), 54.83% by weight of M-1 monomer BA (i.e. butyl acrylate), 2.98% by weight of M-2 monomer AA (i.e. acrylic acid), 4.25% by weight of M-3 monomer MMA (i.e. methyl methacrylate), 13.5% by weight of M-3 monomer St (i.e. styrene) and 
Uemae et al are silent with respect to ink-absorbing sphere emulsion and its amount; and fail to disclose acrylic copolymer comprising the claimed amount of monomers (a)-(d) summing to 100%; differs with respect to the amount of ink absorbing material; and property. 
However, regarding ink-absorbing sphere emulsion and its amount, Fung et al teach hollow particles showing integrity of particle structure and uniformity of particle size, and are used in plastic or paper coating.  The hollow particles show superior characteristics of gloss, whiteness, high opacity, high printing color density and good water resistance (abstract).  The hollow latex particles (i.e. reads on ink-absorbing sphere emulsion in present claim 1) are added to water-based paint to have a concentration of 5 to 20% by weight, the paint is then coated on the substrate.  It can be used as a filler in latex paints to improve brightness, whiteness, opacity of the coated surface (col. 6, lines 26-29).  The hollow polymer particle has an average particle size of 866 nm (col. 7, lines 28-30).  Therefore, in light of the teachings in Fung et al, it would have been obvious to one skilled in art prior to the filing of present application, to include the emulsion, of Fung et al, comprising the hollow latex particles, to the coating composition, of Uemae et al, for above mentioned advantages.  Additionally, it is the examiner’s position that instantly claimed amount of 4.34 wt%  and that taught by Fung In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where, despite a slight difference in the ranges, court held that such a difference did not “render the claims patentable,” or, alternatively, that “a prima facie case of obviousness exists where the claimed range and prior art range do not overlap, but are close enough so that one skilled in the art would have expected them to have the same properties
Regarding acrylic copolymer comprising the claimed amount of monomers (a)-(d) summing to 100%, acrylic copolymer in example 16, of Uemae et al, comprises 11.7% by weight of 2-EHA and 54.83% by weight of BA (both M-1 monomers), 2.98% by weight of AA (i.e. M-2 monomer), and 4.25% by weight of MMA, 13.5% by weight of styrene and 12.75% by weight of acrylonitrile (all three are M-3 monomers).  Therefore, it is the office’s position that it is within the scope of one skilled in art prior to the filing of present application to prepare an acrylic copolymer of example 16, of Uemae et al, by replacing 2-EHA and acrylonitrile with functionally equivalent M-1 monomer BA and M-3 monomer styrene, respectively, to obtain an acrylic polymer containing 66.53% by weight of BA (i.e. reads on low Tg monomer and its amount in present claim 1), 2.98% by weight of AA (i.e. reads on carboxyl-containing vinyl monomer and its amount in present claim 1), 4.25% by weight of MMA (i.e. reads on hydrophobic alkyl methacrylate monomer and its amount in present claim 1), and 26.25% by weight of styrene (i.e. reads on hydrophobic styrene based monomer and its amount in present claim 1), absent evidence to the contrary.
Regarding amount of ink absorbing material, Ueame et al teach that the aqueous coating composition comprises the aqueous dispersion and an inorganic filler (col. 11, lines 46-48).  The coating composition can, if necessary, contain a rust-inhibiting pigment, a colorant etc. as is the case with conventional coating compositions (col. 12, 
Regarding property, given that the waterborne coating composition of Ueame et al in view of Fung et al, comprise hollow chambered acrylic spheres, water borne acrylate emulsion, inorganic absorbing materials such as calcium carbonate, and waterborne crosslinker in presently claimed amounts with hollow chambered acrylic spheres and inorganic absorbing materials such as calcium carbonate having the claimed particle diameters that are different, one skilled in art would have a reasonable basis to expect the ink to be absorbed by the inorganic absorbing materials, of Ueame et al, to be transferred to the hollow acrylic spheres, of Fung et al, rapidly responsive to the different diameter ranges of the inorganic absorbing materials of Ueame et al and hollow acrylic spheres of Fung et al and said hollow acrylic spheres capable of containing ink within hollow chambers of the acrylic spheres, absent evidence to the contrary.
Regarding claim 3, see example 1, of Fung et al, wherein the hollow polymer particle is an acrylate polymer microsphere having a particle size of 866 nm.
Regarding claim 5, examples of crosslinking agents, in Uemae et al, include water-soluble epoxy resins, and water-dispersible isocyanates (col. 12, lines 40-41; col. 13, lines 4-11).
Regarding claim 6, acrylic copolymer in example 16, of Uemae et al, includes MMA (i.e. methyl methacrylate).
Regarding claim 7, acrylic copolymer in example 16, of Uemae et al, includes St (i.e. styrene monomer).
Regarding claim 8, acrylic copolymer in example 16, of Uemae et al, includes AA (i.e. acrylic acid).

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uemae et al (US 5,405,879) in view of Dupont et al (EP 2 930 266 A1).
Regarding claim 1, Uemae et al disclose an aqueous dispersion comprising acrylic polymer particles dispersed in an aqueous medium (abstract).  See example 44 (Table 2), wherein it uses 200 parts of the vehicle (i.e. aqueous dispersion of acrylic copolymer - i.e. reads on waterborne acrylate emulsion and its amount in present claim 1) having a solids content of 50% (see Table 1), 190 part by weight of calcium carbonate ((i.e. reads on the inorganic ink absorbing material), 20 parts by weight of talc, 3 parts by weight of carbon black, 20 parts by weight of barium metaborate, 2.0 parts by weight of crosslinker (i.e. reads on crosslinker in present claim 1).  See Table 1, wherein acrylic copolymer of example 16 comprises 11.7% by weight of M-1 monomer 2-EHA (i.e. 2-ethylhexyl acrylate), 54.83% by weight of M-1 monomer BA (i.e. butyl acrylate), 2.98% by weight of M-2 monomer AA (i.e. acrylic acid), 4.25% by weight of M-3 monomer MMA (i.e. methyl methacrylate), 13.5% by weight of M-3 monomer St (i.e. styrene) and 12.75% by weight of M-3 monomer An (i.e. acrylonitrile).  The composition comprises calcium carbonate as a filler and has an average particle size of about 1 to about 50 microns (bridging paragraph col. 11-12) which overlaps with the particle size of inorganic ink absorbing material.  The amount of crosslinking agents is preferably in the range of 0.5 to 10 parts by weight per 100 parts by weight of the solid components of the 
Uemae et al are silent with respect to ink-absorbing sphere emulsion and its amount, and differs with respect to the amount of ink absorbing material; and fail to disclose acrylic copolymer comprising the claimed amount of monomers (a)-(d) summing to 100%; and property. 
However, regarding ink-absorbing sphere emulsion and its amount, and amount of ink absorbing material, Ueame et al teach that the aqueous coating composition comprises the aqueous dispersion and an inorganic filler (col. 11, lines 46-48).  Examples of inorganic fillers include calcium carbonate, diatom earth, barium sulfate, clay and silica.  The compounding amount of inorganic fillers can be varied in a wide range depending on their kind, physical properties desired for the coating composition, but can be in the range of generally 100 parts to 390 weight parts per 100 weight parts of the solid component of the aqueous dispersion of emulsion copolymer (col. 11, lines 49-66).  Additionally, Dupont et al teach paper coating composition comprising plastic pigments and calcium carbonate (abstract) to provide a pigment composition for paper coating allowing for preparation of LWC and ULWC papers coated for offset printing (paragraph 0016).  A specific combination of calcium carbonate particles and hollow sphere latex pigments allow a significant reduction in composition under high shear rates and allow to increase the solids content of the coating composition while maintaining good operating conditions (paragraph 0018).  The latex particles are spherical and have a particle size of at least 200 nm and not more than 700 nm (paragraph 0035) which overlaps with the particle size of ink absorbing sphere emulsion.  The pigment composition comprises 0.5 to 10 wt% of hollow latex pigments and 90 to 99.5 wt% of calcium carbonate (paragraph 0067).  The coating composition comprises pigment 
Regarding acrylic copolymer comprising the claimed amount of monomers (a)-(d) summing to 100%, acrylic copolymer in example 16, of Uemae et al, comprises 11.7% by weight of 2-EHA and 54.83% by weight of BA (both M-1 monomers), 2.98% by weight of AA (i.e. M-2 monomer), and 4.25% by weight of MMA, 13.5% by weight of styrene and 12.75% by weight of acrylonitrile (all three are M-3 monomers).  Therefore, it is the office’s position that it is within the scope of one skilled in art prior to the filing of present application to prepare an acrylic copolymer of example 16, of Uemae et al, by replacing 2-EHA and acrylonitrile with functionally equivalent M-1 monomer BA and M-3 monomer styrene, respectively, to obtain an acrylic polymer containing 66.53% by weight of BA (i.e. reads on low Tg monomer and its amount in present claim 1), 2.98% by weight of AA (i.e. reads on carboxyl-containing vinyl monomer and its amount in present claim 1), 4.25% by weight of MMA (i.e. reads on hydrophobic alkyl methacrylate monomer and its amount in present claim 1), and 26.25% by weight of styrene (i.e. reads on hydrophobic styrene based monomer and its amount in present claim 1), absent evidence to the contrary.
Regarding property, given that the waterborne coating composition of Ueame et al in view of Dupont et al, comprise hollow sphere latex pigments, water borne acrylate emulsion, inorganic absorbing materials such as calcium carbonate, and waterborne crosslinker in presently claimed amounts with hollow sphere latex pigments and 
Regarding claim 5, examples of crosslinking agents, in Uemae et al, include water-soluble epoxy resins, and water-dispersible isocyanates (col. 12, lines 40-41; col. 13, lines 4-11).
Regarding claim 6, acrylic copolymer in example 16, of Uemae et al, includes MMA (i.e. methyl methacrylate).
Regarding claim 7, acrylic copolymer in example 16, of Uemae et al, includes St (i.e. styrene monomer).
Regarding claim 8, acrylic copolymer in example 16, of Uemae et al, includes AA (i.e. acrylic acid).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uemae et al (US 5,405,879) in view of Dupont et al (EP 2 930 266 A1) and Hoshino et al (US 5,216,044).
The discussion with respect to Uemae et al and Dupont et al in paragraph 6 above is incorporated here by reference.
Uemae et al and Dupont et al are silent with respect to acrylic microspheres.
However, Dupont et al teach that hollow latex particles are prepared according to the disclosures in Hoshino et al of 5,216,044 (paragraph 0042 of Dupont et al).  See examples in Hoshino et al wherein the latex polymer is made from acrylate monomers .

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 4-6, of office action mailed 10/8/2020, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 9 below).

Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive.  Specifically, applicant argues that (A) Ueame reference is far removed from the present composition due to the fact that Ueame does not provide for hollow chambered ink-absorbing spheres having a predetermined diameter range, does not provide for a ink absorbing material having a diameter range greater than the diameter range of ink-absorbing sphere and there is no ink absorbed by the ink absorbing material since Ueame is directed to a totally different field of endeavor; (B) although Fung reference provides hollow microspheres, it does not provide for hollow spheres containing ink applied to a synthetic paper; (C) Dupont reference does provide for hollow latex particles, however, the latex particles have an outer shell which is polymeric having .
With respect to (A), present claims are drawn to a waterborne coating comprising ink absorbing sphere emulsion, waterborne acrylate emulsion, inorganic ink absorbing material and a waterborne crosslinker.  Primary reference of Ueame et al disclose a waterborne composition comprising waterborne acrylate emulsion, inorganic ink absorbing material such as the presently claimed calcium carbonate having the presently claimed particle diameter, and a waterborne crosslinker.  Graham v. Deere analysis was done and the secondary reference of Fung et al provided the motivation to include hollow acrylic spheres into a coating composition.  Case law holds that where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to (B), present claims only require the coating to include hollow spheres for containing ink.  Given that compositional limitations of the waterborne coating are disclosed in Ueame et al combined with the teachings in Fung et al, it is the office’s position that the acrylic hollow spheres of the cited prior art are capable of containing ink, absent evidence to the contrary.
With respect to (C), Examiner is unable to find any evidence of why hollow latex particles having an outer shell with Tg higher than ambient temperature is not capable of receiving ink.  It is the office’s position that applicant has not provided any evidence to link Tg of the outer shell and its ability to absorb ink.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764